DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 6/8/2021. Claims 1-24 are presented for examination. 

Claim Rejections - 35 U.S.C. 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent claim 1 recites "a computer-based method” that contains no hardware recitation, except as intended use. The claim fails to define any structure or hardware. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing. Accordingly, the recited method is nonstatutory subject matter. Dependent claims 2-17, which depend on claim 1, fail to further define the recited system as statutory subject matter in that they merely further describe the claim subject. Appropriate correction is required. Applicant is advised to amend claim 1 by adding recitation of hardware components such as processor, memory, screen, input device or storage, to overcome the 101 rejection.	

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al (U.S. Patent Application 20060106476) in view of Baran (U.S. Patent Application 20200004894). 
Regarding claims 1 and 18, Tornquist et al teaches a computer-based method of creating and/or editing a feature control frame (FCF) for geometric dimensioning & tolerancing (GD&T) of a model in a computer-aided design (CAD) program (i.e. display graphical object in CAD program (FIG. 1)), the method comprising: 
5displaying, in a graphics area of the CAD program, a cell of a FCF for a geometric feature of the model (i.e. a set of dimensioning and tolerancing formulations applied to a single part or a single feature is referred to as a tolerance scheme (par. 5). Model 104 is shown in window 102 with tolerance schemes. Valid and complete geometric dimension and tolerancing (GD&T) tolerance schemes and plus/minus tolerance schemes are defined and annotate the model 104 (FIG. 6 and par. 47)); 
displaying a context menu, wherein the context menu comprises a first plurality of user-selectable input options associated with GD&T information for the part (i.e. a Settings group box 302 enables the engineer to specify a tolerance type. The tolerance type can be a plus/minus tolerance type or geometric tolerance type (FIG. 3 and par. 39). The options window 502 accommodates five distinct sections 504-512, each of which is applicable to a particular type of tolerance (i.e., location, size, orientation, form, and angle tolerances) (FIG. 5 and par. 45)); 
10receiving a user selection of one of the first plurality of user-selectable input options (i.e. a Settings group box 302 enables the engineer to specify a tolerance type. The tolerance type can be a plus/minus tolerance type or geometric tolerance type (FIG. 3 and par. 39). The options window 502 accommodates five distinct sections 504-512, each of which is applicable to a particular type of tolerance (i.e., location, size, orientation, form, and angle tolerances) (FIG. 5 and par. 45-46). Examiner note: the user inputs selections in the Options window to configure tolerance values); and 
subsequently presenting a second plurality of user-selectable input options associated with GD&T information for the geometric feature (i.e. the options window 502 accommodates five distinct sections 504-512, each of which is applicable to a particular type of tolerance (i.e., location, size, orientation, form, and angle tolerances) (FIG. 5 and par. 45). Examiner note: the user can input multiple selections in the Options window).  
Tornquist et al doesn’t expressly teach displaying a context menu adjacent to the cell of the FCF; 10and 
wherein the options included in the second plurality of user-selectable input options depend, at least in part, on which of the first plurality of user-selectable input options the user 15selected.  
Baran teaches a computer-based method of creating and/or editing a feature for geometric dimensioning of a model in a computer-aided design (CAD) program, the method comprising: 
5displaying, in a graphics area of the CAD program, a geometric feature of the model (i.e. CAD program displaying CAD parts (FIG. 6 and par. 179)); 
displaying a context menu adjacent to the part, wherein the context menu comprises a first plurality of user-selectable input options associated with geometric information for the part (i.e. display menu for configuring parts characteristics next to a part, that the user can select (FIG. 6 elements 640-644 and par. 223, FIG. 12 and par. 194). Users create and edit meta data for parts through the Properties dialogs 1140 found on various context menus. Parts metadata may be accessed and edited through a context menu on a part (FIG. 11 element 1140 and par. 190)); 
10receiving a user selection of one of the first plurality of user-selectable input options (i.e. the user selects “Fillet Part 1” in the “Features” context menu (FIG. 12)); and 
subsequently presenting a second plurality of user-selectable input options associated with GD&T information for the geometric feature, 
wherein the options included in the second plurality of user-selectable input options depend, at least in part, on which of the first plurality of user-selectable input options the user 15selected (i.e. display second level context menu with more options for the “Fillet Part 1” menu item (FIG. 12 element 1200)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Baran to display first and second levels of context menus adjacent to the cell of the FCF, because doing so would improve usability by facilitating associating graphical objects in the CAD model with the actions associated with each object, and by not presenting all the allowed actions at once, thus eliminating clutter.


Regarding claim 2, Tornquist et al and Baran teach the computer-based method of claim 1. Tornquist et al further teaches wherein the first plurality of user-selectable input options relate to a common feature characteristic, and 
20wherein the common feature characteristic is selected from the group consisting of: primary range, complex range, combination, offset, constraint, filter type, filter index, associated feature, derived feature, associated characteristic, parametric characteristic, material condition, translation symbol, and state symbol (i.e. specify whether the feature is constrained (FIG. 3 element 306 and par. 43). Specify parameter values for various tolerance features (FIG. 5 and par. 45-46)).  
Tornquist et al doesn’t expressly teach wherein the first plurality of user-selectable input options and the second plurality of user-selectable input options relate to a common feature characteristic.
Baran teaches wherein the first plurality of user-selectable input options and the second plurality of user-selectable input options relate to a common feature characteristic (i.e. display context menu next to the 3D object. The menu has menu items for configuring the characteristics of the geometric feature, that the user can select. The user selects “Fillet Part 1” in the context menu. Display second level menu for the “Fillet Part 1” context menu (FIG. 12 element 1200 and par. 194). Examiner note: both first and second input options relate to properties of “Fillet Part 1”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Baran to use a first and second plurality of user-selectable input options relating to a common feature characteristic, because doing so would improve usability by facilitating associating graphical objects in the CAD model with the actions associated with each object, and by not presenting all the allowed actions at once, thus eliminating clutter.


Regarding claim 104, Tornquist et al and Baran teach the computer-based method of claim 1. Tornquist et al further teaches displaying the cell of the FCF in a sequence of cells displayed in the graphics area of the CAD program to form the FCF (i.e. each tolerance scheme is a row of multiple cells (FIG. 6)); and 
displaying an associated one of a plurality of different context menus (i.e. a Settings group box 302 enables the engineer to specify a tolerance type. The tolerance type can be a plus/minus tolerance type or geometric tolerance type (FIG. 3 and par. 39). The options window 502 accommodates five distinct sections 504-512, each of which is applicable to a particular type of tolerance (i.e., location, size, orientation, form, and angle tolerances) (FIG. 5 and par. 45-46)).  
Tornquist et al doesn’t expressly teach context menus adjacent each respective one of the cells when that cell is active.
Baran teaches displaying an associated context menu adjacent each respective one of the part (i.e. display menu for configuring parts characteristics next to a part, that the user can select (FIG. 6 elements 640-644 and par. 223, FIG. 12 and par. 194). Users create and edit meta data for parts through the Properties dialogs 1140 found on various context menus. Parts metadata may be accessed and edited through a context menu on a part (FIG. 11 element 1140 and par. 190)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Baran to display context menus adjacent to the cells of the FCF, because doing so would improve usability by facilitating associating graphical objects in the CAD model with the actions associated with each object.


Regarding claim 5, Tornquist et al and Baran teach the computer-based method of claim 4. Tornquist et al further teaches wherein each respective one of the plurality of different context menus has a plurality of user-selectable options (i.e. each of the 5 context menus for “Location”, “Size”, Orientation”, “Form” and “Angle”, has a plurality of selectable options (FIG. 5 and par. 45-46)).  
	

Regarding claims 8 and 20, Tornquist et al and Baran teach the computer-based method of claim 5. Tornquist et al further teaches wherein the user-selectable options available in each respective one of the plurality of context menus is based, at least in part, on one or more industry standards for GD&T (i.e. ISO and ASME standards for stating and interpreting dimensioning and tolerancing data. Tolerance schemes that annotate a part or assembly conform to the ASME 14.5M and ASME 14.5.1M national standard or the ISO R1101 international standard (par. 5-6). Model 104 is shown in window 102 with tolerance schemes that conform to ASME standards. Valid and complete geometric dimension and tolerancing (GD&T) tolerance schemes and plus/minus tolerance schemes are defined and annotate the model 104 (FIG. 6 and par. 47)).  


Regarding claim 109, Tornquist et al and Baran teach the computer-based method of claim 1. Tornquist et al further teaches displaying, in the graphics area of the CAD program, an initial cell of the FCF (i.e. model 104 is shown in window 102 with tolerance schemes. Valid and complete geometric dimension and tolerancing (GD&T) tolerance schemes and plus/minus tolerance schemes are defined and annotate the model 104 (FIG. 6 and par. 47)); and 
displaying a context menu for the initial cell of the FCF, wherein the context menu for the initial cell of the FCF comprises a plurality of user-15selectable options, each of which has a graphical symbols that correspond to one of a plurality of different tolerance types (i.e. a Settings group box 302 enables the engineer to specify a tolerance type. The tolerance type can be a plus/minus tolerance type or geometric tolerance type (FIG. 3 and par. 39). The options window 502 accommodates five distinct sections 504-512, each of which is applicable to a particular type of tolerance (i.e., location, size, orientation, form, and angle tolerances) (FIG. 5 and par. 45-46). The tolerance schemes display icons representing tolerance parameters (FIG. 6 and par. 47)).  
Tornquist et al doesn’t expressly teach adjacent the initial cell of the FCF.
Baran teaches displaying a context menu for the part adjacent the part (i.e. display menu for configuring parts characteristics next to a part, that the user can select (FIG. 6 elements 640-644 and par. 223, FIG. 12 and par. 194). Users create and edit meta data for parts through the Properties dialogs 1140 found on various context menus. Parts metadata may be accessed and edited through a context menu on a part (FIG. 11 element 1140 and par. 190)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Baran to display a context menu for the initial cell of the FCF adjacent the initial cell of the FCF, because doing so would improve usability by facilitating associating graphical objects in the CAD model with the actions associated with each object.


Regarding claim 10, Tornquist et al and Baran teach the computer-based method of claim 9. Tornquist et al further teaches displaying, in the graphics area of the CAD program, a second cell of the FCF (i.e. model 104 is shown in window 102 with tolerance schemes. Valid and complete geometric dimension and tolerancing (GD&T) tolerance schemes and plus/minus tolerance schemes are defined and annotate the model 104 (FIG. 6 and par. 47)); and 
20displaying a context menu for the second cell of the FCF, 38Attorney Docket No. 45979-6113wherein the context menu for the second cell of the FCF comprises a plurality of user-selectable options, each of which has a graphical symbols that correspond to one of a plurality of different tolerance shapes (i.e. display multiple tolerance shapes: size, orientation, form, and angle (FIG. 5 and par. 45-46). The tolerance schemes display icons representing tolerance parameters (FIG. 6 and par. 47)).  
Tornquist et al doesn’t expressly teach adjacent the second cell of the FCF38Attorney Docket No. 45979-6113.
Baran teaches 20displaying a context menu for the second part adjacent the second part (i.e. display menu for configuring parts characteristics next to a part, that the user can select (FIG. 6 elements 640-644 and par. 223, FIG. 12 and par. 194). Users create and edit meta data for parts through the Properties dialogs 1140 found on various context menus. Parts metadata may be accessed and edited through a context menu on a part (FIG. 11 element 1140 and par. 190))38Attorney Docket No. 45979-6113.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Baran to display a context menu for the second cell of the FCF adjacent the second cell of the FCF, because doing so would improve usability by facilitating associating graphical objects in the CAD model with the actions associated with each object.


Regarding claims 511 and 22, Tornquist et al and Baran teach the computer-based method of claim 10. Tornquist et al further teaches displaying a random access context menu associated with the FCF, 
wherein the random access context menu comprises a plurality of user-selectable options that correspond to different feature characteristics (i.e. a Settings group box 302 enables the engineer to specify a tolerance type. The tolerance type can be a plus/minus tolerance type or geometric tolerance type (FIG. 3 and par. 39). The options window 502 accommodates five distinct sections 504-512, each of which is applicable to a particular type of tolerance (i.e., location, size, orientation, form, and angle tolerances) (FIG. 5 and par. 45). Examiner note: the menus are random access because they can be repeatedly accessed by the user for multiple inputs).  
Tornquist et al doesn’t expressly teach wherein selecting a particular one of the user-selectable options in the random access context menu enables the user to access a context menu associated with the 10feature characteristic associated with the selected option.
Baran teaches wherein selecting a particular one of the user-selectable options in the random access context menu enables the user to access a context menu associated with the 10feature characteristic associated with the selected option (i.e. display context menu next to the 3D object. The menu has selectable menu items for configuring the characteristics of the geometric feature. The user selects “Fillet Part 1” in the context menu. Display second level menu for the “Fillet Part 1” context menu (FIG. 12 element 1200 and par. 194)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Baran to enable the user to access a context menu associated with the 10feature characteristic associated with the selected option, because doing so would improve usability by facilitating associating graphical objects in the CAD model with the actions associated with each object.


Regarding claims 12 and 23, Tornquist et al and Baran teach the computer-based method of claim 1. Tornquist et al further teaches enabling a user to enter text and/or symbols for display in or near the FCF in the graphics area of the CAD program (i.e. the user configures tolerance values in the context menu (FIG. 5), which are then presented in the tolerance scheme (FIG. 6 and par. 47)).  
Baran also teaches enabling a user to enter text and/or symbols for display in or near the part in the graphics area of the CAD program (i.e. the user enters geometric value ”0.2 in” in the context menu (FIG. 12 element 1200), which is then presented in the property dialog adjacent to the graphical object (FIG. 19 element 1900 and par. 262)).  


Regarding claim 13, Tornquist et al and Baran teach the computer-based method of claim 1. Tornquist et al further teaches displaying a context menu in the graphics area of the CAD program with a plurality of user-selectable options, each of which corresponds to one of a plurality of indicators (i.e. the user configures tolerance values using the options window 502  (FIG. 5 and par. 45)), 
20wherein the system is configured to add a corresponding indicator to a row of the FCF in response to a user's selection of one of the user-selectable options (i.e. the input tolerance values are then displayed as tolerance schemes on the diagram (FIG. 6 and par. 47)).  
Tornquist et al doesn’t expressly teach adjacent the FCF.  
Baran teaches displaying a context menu in the graphics area of the CAD program adjacent the part with a plurality of user-selectable options, each of which corresponds to one of a plurality of indicators (i.e. display menu for configuring parts characteristics next to a part, that the user can select (FIG. 6 elements 640-644 and par. 223, FIG. 12 and par. 194). Users create and edit meta data for parts through the Properties dialogs 1140 found on various context menus. Parts metadata may be accessed and edited through a context menu on a part (FIG. 11 element 1140 and par. 190)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Baran to display a context menu adjacent the FCF, because doing so would improve usability by facilitating associating graphical objects in the CAD model with the actions associated with each object.


Regarding claim 14, Tornquist et al and Baran teach the computer-based method of claim 1. Tornquist et al further teaches receiving an indication that a user has created or selected a feature of the model (i.e. the user selects a component of the 3D model (FIG. 3 element 302 and par. 41)); 
displaying at least part of the FCF for the selected feature in response to the indication (i.e. model 104 is shown in window 102 with tolerance schemes calculated automatically after the engineer presses the checkmark button 310 (FIG. 3, 6 and par. 47)).  


Regarding claim 19, it has similar limitations to claims 4 and 5, thus claim 19 is rejected under the same rationale cited in the rejections of claims 4 and 5.


Regarding claim 21, it has similar limitations to claims 9 and 10, thus claim 21 is rejected under the same rationale cited in the rejections of claims 9 and 10.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al in view of Baran, and further in view of Bogan et al (U.S. Patent Application 20070225846). 
Regarding claim 3, Tornquist et al and Baran teach the computer-based method of claim 1. Tornquist et al further teaches 5wherein each of the feature characteristics is selected from the group consisting of: primary range, complex range, combination, offset, constraint, filter type, filter index, associated feature, derived feature, associated characteristic, parametric characteristic, material condition, translation symbol, and state symbol (i.e. specify whether the feature is constrained (FIG. 3 element 306 and par. 43). Specify parameter values for various tolerance features (FIG. 5 and par. 45-46)).  
Tornquist et al doesn’t expressly teach wherein the first plurality of user-selectable input options and the second plurality of user-selectable input options relate to different feature characteristics.
Bogan et al teaches wherein the first plurality of user-selectable input options and the second plurality of user-selectable input options relate to different feature characteristics, and 
5wherein each of the different feature characteristics is selected from the group consisting of: primary range, complex range, combination, offset, constraint, filter type, filter index, associated feature, derived feature, associated characteristic, parametric characteristic, material condition, translation symbol, and state symbol (i.e. the user can specify a simple range requiring one value, or a complex range requiring multiple values LValue and RValue and a tolerance method (FIG. 2, 3, 5, 6)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Bogan et al to use different feature characteristics for the first and second plurality of user-selectable input options, because doing so would provide a method to greatly improve the efficiency of designing a complex CAD model (par. 8).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al in view of Baran, and further in view of Orton et al (U.S. Patent 6,146,027). 
Regarding claim 6, Tornquist et al and Baran teach the computer-based method of claim 5, but they don’t expressly teach 20receiving a first selection by a user of one of the plurality of user-selectable options; and modifying a user's ability to select one or more of the other user-selectable options based on the first selection by the user.  
Orton et al teaches 20receiving a first selection by a user of one of the plurality of user-selectable options; and modifying a user's ability to select one or more of the other user-selectable options based on the first selection by the user (i.e. if a menu is not in enabled state, the menu is greyed-out and cannot be selected by the user. Some commands only are active when a particular type of window is in front, or when a particular type of object is selected (FIG. 12 elements 1230-1260 and col. 24 lines 7-18). For example, the “Undo” menu item is active, but the “Redo” item is inactive (FIG. 13 and col. 24 lines 34-41). Examiner note: a graphical object is disabled because it is not active in the current context, or because it was already selected and cannot be selected again).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Orton et al to modify a user's ability to select one or more of the other user-selectable options based on the first selection by the user, because doing so would provide an innovative and consistent graphical user interface (col. 1 lines 29-42).


Regarding claim 7, Tornquist et al and Baran teach the computer-based method of claim 5, but they don’t expressly teach receiving a first selection by a user of one of the plurality of user-selectable options; and modifying accessibility to one or more text entry fields in the associated context menu based on the first selection by the user.  
Orton et al teaches receiving a first selection by a user of one of the plurality of user-selectable options; and modifying accessibility to one or more input fields in the associated context menu based on the first selection by the user (i.e. if a menu is not in enabled state, i.e. is disabled, the menu is greyed-out and cannot be selected by the user. Some commands only are active when a particular type of window is in front, or when a particular type of object is selected (FIG. 12 elements 1230-1260 and col. 24 lines 7-18). For example, the “Undo” menu item is active, but the “Redo” item is inactive (FIG. 13 and col. 24 lines 34-41). Examiner note: a graphical object is disabled because it is not active in the current context, or because it was already selected and cannot be selected again).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Orton et al to modify accessibility to one or more text entry fields in the associated context menu based on the first selection by the user, because doing so would provide an innovative and consistent graphical user interface (col. 1 lines 29-42).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al in view of Baran, and further in view of Moore et al (U.S. Patent Application 20160155249). 
Regarding claim 15, Tornquist et al and Baran teach the computer-based method of claim 1, but they don’t expressly teach 5displaying one or more user-selectable manipulators in association with the first cell of the FCF; and adding a new cell to the FCF in response to a user selecting one of the user-selectable manipulators.  
Moore et al teaches 5displaying one or more user-selectable manipulators in association with a cell; and adding a new cell to the grid in response to a user selecting one of the user-selectable manipulators (i.e. the user drag-and-drops the new node command icon on a cell, and a new node is added to the cell (FIG. 11 elements 907i, 919, 925 and par. 58)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to 5display user-selectable manipulators for adding a new cell to the FCF, because doing so would provide a flexible and interactive method for building a graphical environment, which would avoid the need for complex and cumbersome configuration and layout options (par. 5-6).


Claims 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al in view of Baran, and further in view of Lew et al (U.S. Patent Application 20060242638). 
Regarding claims 1016 and 24, Tornquist et al and Baran teach the computer-based method of claim 1, but they don’t expressly teach storing in computer-based memory a decision control matrix that maps one or more option presented for selection to a user to one or more prior inputs from the user; and a decision control module implemented in a computer-based processor configured to access the decision control matrix and to determine, based on the decision control matrix which 15of a plurality of options should be presented to the user based on one or more of the user's prior inputs.  
Lew et al teaches storing in computer-based memory a decision control matrix that maps one or more option presented for selection to a user to one or more prior inputs from the user; and a decision control module implemented in a computer-based processor configured to access the decision control matrix and to determine, based on the decision control matrix which 15of a plurality of options should be presented to the user based on one or more of the user's prior inputs (i.e. a data mining engine tracks user activity and adjusts the ordering, arrangement and accessibility of UI components on the display according to most frequently used activity. Unused (or seldom used) UI components (such as buttons, menu items, and the like) can be removed from task bars and/or can be moved to remote areas (FIG. 2-3, 5 and par. 30, 36, 40)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lew et al to determine which 15of a plurality of options should be presented to the user based on one or more of the user's prior inputs, because doing so would provide a method to use usage information to update the design and layout of the software application, and enable frequently used items to be easy to find and to execute, while rarely used items to yield space for the more frequently used items (par. 44).


Regarding claim 17, Tornquist et al and Baran and Lew et al teach the computer-based method of claim 16, but Tornquist et al and Baran don’t expressly teach presenting to the user, a context menu that includes the plurality of options that the 20decision control module determined should be presented to the user for selection.  
Lew et al teaches presenting to the user, a context menu that includes the plurality of options that the 20decision control module determined should be presented to the user for selection (i.e. a data mining engine tracks user activity and adjusts the ordering, arrangement and accessibility of UI components on the display according to most frequently or recently used activity. Unused (or seldom used) UI components (such as buttons, menu items, and the like) can be removed from task bars and/or can be moved to remote areas (FIG. 2-3, 5 and par. 30, 36, 40)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Lew et al to present to the user a context menu that includes the plurality of options that the 20decision control module determined should be presented to the user for selection, because doing so would provide a method to use usage information to update the design and layout of the software application, and enable frequently used items to be easy to find and to execute, while rarely used items to yield space for the more frequently used items (par. 44).


Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
May 5, 2022